Citation Nr: 1600058	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  14-20 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from December 1950 to December 1952. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision.

In November 2015, the Veteran testified at a Travel Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The evidence of record makes it at least as likely as not that the Veteran's service connected right hand tremor and residuals of a right shoulder dislocation are of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU may be assigned when the disabled person, in the judgment of the rating agency, is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The inability to secure a substantially gainful occupation is determined in a two-part analysis: (1) the schedular requirement and (2) the impact of service-connected disabilities on a veteran's employability.   

I.  Schedular Requirement

Generally, a veteran must first meet a schedular requirement.  If the veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).  

At the time of the Veteran's March 2011 claim for a TDIU, the Veteran had four service connected disabilities with a combined total of 70 percent  -  (1) anxiety (rated at 30 percent since March 3, 2009), (2) a tremor of the right hand and head (rated at 30 percent since March 22, 2011), (3) right shoulder dislocation (rated at 20 percent since August 5, 2004), and (4) headaches (rated at 10 percent since August 5, 2004). 

An upper extremity is comprised of the shoulder, arm, forearm, wrist, and hand including the fingers.  See Dorland's Illustrated Medical Dictionary 1194 (32st ed. 2012).  For the purposes of meeting the schedular requirement, the Board finds that the Veteran has two impairments affecting the right upper extremity (benign tremor and the right shoulder dislocation) that may be combined as one since they both affect the right upper extremity.  When combined on VA's combined ratings table, these impairments have a combined rating of 40 percent as of March 22, 2011.  See 38 C.F.R. § 4.25 (VA's Combined Ratings Table).  With a 40 percent rating for a "single disability" affecting the right upper extremity, and a combined total rating of all service-connected disabilities of 70 percent since March 22, 2011, the Board finds the schedular requirement is met, and moves on to the second prong of the TDIU analysis. 

II.  Impact of Service-Connected Disabilities on Employability

Once the schedular requirement is met, a grant of TDIU is dependent on the second part of the analysis - "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In analyzing the severity of these disabilities, VA may consider a veteran's level of education, special training, and previous work experience, but may not consider a veteran's advancing age and nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).   Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a).  Marginal work is not considered substantially gainful employment. 

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran has a high school diploma, and one year of college with some additional technical training.  He last worked in 1990 as a full-time ITT lab manager from 1979 to 1990.  The Veteran's work history also includes employment as an appliance technician and an instructor. 

In evaluating the impact of the service-connected disabilities on the Veteran's ability to obtain and maintain substantially gainful employment, the Board relied on August 2011 VA examinations regarding the Veteran's general and mental abilities.  These examinations reports encompassed the Veteran's lay statements with objective evaluation.

The VA general medical examiner opined that the Veteran was impaired from performing both sedentary and physical employment.  She considered the Veteran's benign essential tremor to be severe.  She reported that the tremor affected all movement that the Veteran performed with the right hand, his dominant hand.  For example, when working with tools, he was unable to hold his hand still enough to place the tools in the correct position.  The Veteran also noted that he had difficulty writing and buttoning shirts.  Any intentional movement caused worsening of the right hand tremors.  

The examiner also noted that the Veteran was limited by residuals of the right shoulder dislocation.  The general medical examination report noted that the Veteran had reduced range of motion with flexion and abduction at 85 degrees each, internal rotation at 25 degrees and external rotation at 30 degrees.  This impairment caused the Veteran difficulty with overhead tasks, and appeared to limit what types of objects he could hold.  

Even with no significant mental bar to employment as presented by the VA mental examination report, also prepared in August 2011, the Board finds the Veteran's inability to perform the physical aspects of essentially any job would preclude the Veteran from performing substantially gainful employment.  This is especially true when considering his service-connected right arm condition in light of his work experience, which required the ability to perform fine hand work.  Without any evidence of improvement of the Veteran's condition since the general examination, the Board finds that a TDIU is warranted.   

In light of the favorable decision, any error by VA in complying with the requirements of Veterans Claims Assistance Act of 2000 (VCAA) or any other duties is moot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

A TDIU is granted subject to the rules and regulations governing the payment of monetary benefits. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


